Citation Nr: 0201263	
Decision Date: 02/07/02    Archive Date: 02/11/02

DOCKET NO.  01-09 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for endometriosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1974 to December 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2001 RO decision which denied the veteran's claim 
for service connection for endometriosis (including residuals 
such as a hysterectomy).


FINDINGS OF FACT

The veteran's endometriosis and its residuals (including 
hysterectomy, bilateral salpingo-oophorectomy, colon 
resection, and appendectomy) began following service and were 
not caused by any incident of service.


CONCLUSION OF LAW

Endometriosis and its residuals were not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 2001);  38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Army from July 1974 
to December 1984.  Her service medical records show routine 
gynecological care, and at times abnormalities were noted, 
such as bleeding from cervicitis which was treated with cryo 
therapy in early 1982.  Endometriosis was not confirmed by 
various studies.  A 1983 routine gynecological examination 
noted all structures were within normal limits, as was a pap 
smear.  The 1984 service separation examination contains no 
evidence of endometriosis.  Service medical records show the 
veteran was treated for other physical ailments, including 
low back pain/strain which was associated with activity, 
hemorrhoids, and complaints of urinary stress incontinence.

In December 1984, the veteran filed a claim for service 
connection for various conditions, but not for a 
gynecological disorder.

On a VA general medical examination in January 1985, the 
veteran's genitourinary system was noted to be within normal 
limits, with a rectal examination showing external and 
internal hemorrhoids, and her stool testing guaiac negative.  
At the time of the examination, she was diagnosed with benign 
functional heart murmur, intermittent low back pain (by 
history), hemorrhoids, and urinary incontinence (by history).

In March 1985, the RO granted service connection for a low 
back disorder and hemorrhoids.

There is no medical evidence of endometriosis for a number of 
years after service.

In February 1989, the veteran was admitted to Humana Hospital 
after recent studies related to rectal symptoms.  She gave a 
history which included bleeding at the time of menses for the 
past several years.  She was suspected of having 
endometriosis of the cul-de-sac of the uterus with rectal 
invasion.  She underwent surgery which confirmed 
endometriosis of various pelvic structures including the 
uterus, ovaries, rectosigmoid colon, and appendix.  She 
underwent a colon resection with low anterior anastamosis, 
total abdominal hysterectomy with bilateral salpingo-
oophorectomy, and appendectomy.

Treatment records from 1991 show the veteran being seen for 
urinary problems.

The veteran submitted her claim for service connection for 
endometriosis in October 2000.  She essentially asserted that 
symptoms during service and thereafter, which had been 
attributed to her service-connected low back pain and 
hemorrhoids, actually represented undiagnosed endometriosis 
which started in service.

The veteran submitted an October 2000 statement from her 
gynecologist, Dr. Thomas C. Pitman.  The doctor related that 
the veteran gave a history of low back pain for quite some 
time before the 1989 surgery for endometriosis, and that the 
sigmoid involvement of her endometriosis would be the 
etiology of her back pain, especially since the pain resolved 
after the sigmoid resection.  Dr. Pitman further stated that 
there was no way to know when the veteran's endometriosis 
began, but that her back symptoms were consistent with the 
surgical findings.

The veteran was admitted to Huntsville Hospital in November 
2000.  She recently had been experiencing symptoms of 
irritable bowel syndrome, and a computerized tomography (CT) 
scan showed a lesion in the area of the cecum.  During the 
admission she underwent an exploratory laparotomy and right 
hemicolectomy with anastomosis.  Final diagnosis included a 
sessile villous adenoma of the cecum, and a history of 
endometriosis.

In December 2000, the veteran was seen at The Orthopaedic 
Center in connection with pain and numbness in her back and 
hips.  An impression of trochanteric bursitis was made, and 
her past history of endometriosis was noted.

In March 2001, the veteran was given a VA spine examination.  
The examiner noted that the veteran's low back pain was 
initially attributed to endometriosis but had persisted 
following her total abdominal hysterectomy and partial 
colectomy for endometriosis.  Following examination, 
diagnoses were mild degenerative joint disease of the 
lumbosacral spine, and mild degenerative joint disease of the 
right hip.

In April 2001, the veteran was given a VA gynecological 
examination.  The examiner noted the veteran's history of 
back pain since 1982 and rectal bleeding with menses 
beginning in 1985.  Reportedly following her hysterectomy in 
1989, rectal bleeding had stopped but her back pain had not 
completely resolved.  The examiner also noted the veteran's 
urinary history of stress incontinence since 1982, which 
initially improved following her hysterectomy but was now 
recurring upon coughing, exercise, and laughing.  Following 
examination, the impression was a history of severe 
endometriosis, status post total hysterectomy with bilateral 
salpingo-oophorectomy with sigmoid resection, currently 
asymptomatic, chronic low back pain thought to be 
musculoskeletal, and mild to moderate stress urinary 
incontinence.

In a rating decision dated in July 2001, the RO denied the 
veteran's claim for service connection for endometriosis.

Analysis

The file shows that in correspondence, rating decisions, and 
the statement of the case, the RO has notified the veteran of 
the evidence necessary to substantiate her claim for service 
connection for endometriosis.  Identified relevant medical 
records which have been obtained, and she has been given a VA 
examination.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed.Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131;  38 C.F.R. 
§ 3.303.

The veteran's service medical records from her 1974-1984 
active duty show various ailments but do not show 
endometriosis.  A VA examination in 1985, shortly after her 
separation from service, contains no findings endometriosis.  
The first medical evidence of endometriosis is from 1989, 
several years following service.  The veteran was found to 
have severe pelvic endometriosis, and such required a total 
abdominal hysterectomy, bilateral salpingo-oophorectomy, 
resection of part of the colon, and removal of the appendix.

An October 2000 letter by the veteran's gynecologist opines 
that the endometriosis was the etiology of the back pain the 
veteran reportedly experienced in the 1980s, prior to the 
1989 surgery for endometriosis, but further states that there 
is no way to determine when the veteran's endometriosis 
began.  The Board finds this opinion has little probative 
value in connecting the endometriosis to service.  For one, 
the doctor essentially concedes that it would be impossible 
to pinpoint when the endometriosis began.  Additionally, the 
medical records from during and after service show an 
orthopedic low back condition (which has been service 
connected) independent of any endometriosis.

Given the extent of the endometriosis which was found on 
surgery in 1989, the condition obviously had existed for some 
time before then.  Yet it would require resort to 
speculation, which is beyond the reasonable doubt doctrine, 
to find that the endometriosis started in service which ended 
in 1984.  In light of the available medical records from 
during service and the years immediately following, it does 
not appear that there is sufficient information for a doctor 
to provide a competent medical opinion which could reasonably 
link the condition to service.  The veteran asserts that her 
endometriosis began while she was in service; however, as a 
layman, whe has no competence to give a medical opinion on 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The weight of the credible evidence establishes that 
endometriosis (and its residuals) started after service and 
was not caused by any incident of service.  The Board finds 
that the condition was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection for endometriosis, the benefit-
of-the-doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 






ORDER

Service connection for endometriosis is denied.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

